Citation Nr: 0110441	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for an eye condition.  

Entitlement to service connection for chest pain.  

Entitlement to service connection for stomach pain.  

Entitlement to service connection for sinusitis.  

Entitlement to service connection for a respiratory condition 
with shortness of breath.  

Entitlement to service connection for exposure to nerve gas.  

Entitlement to service connection for acne.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in March 1999 that denied the claimed benefits.  

In December 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The March 1999 rating decision also denied service connection 
for several other conditions, which the veteran initially 
appealed.  At a personal hearing before a hearing officer in 
August 2000 the veteran submitted written communication in 
which he formally withdrew his appeal of the other issues.  
The only issues remaining for appellate consideration, 
therefore, are those listed above.  


FINDINGS OF FACT

1.  There is no competent evidence that shows that the 
veteran currently has an eye condition that is due in any way 
to service.  

2.  There is no competent evidence that shows that the 
veteran currently has a disability manifested by chest pain 
that is due in any way to service.  

3.  There is no competent evidence that shows that the 
veteran currently has a disability manifested by stomach pain 
that is due in any way to service.  

4.  There is no competent evidence that shows that the 
veteran currently has sinusitis that is due in any way to 
service.  

5. There is no competent evidence that shows that the veteran 
currently has a respiratory disease manifested by shortness 
of breath that is due in any way to service.  

6.  The veteran's claimed exposure to nerve gas is not 
documented in the record. 

7.  The evidence shows that the veteran has facial acne that 
he had during service for which he received treatment 
beginning immediately after service.  


CONCLUSIONS OF LAW

1.  An eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 5107; 
38 C.F.R. § 3.303.  

3.  A disability manifested by stomach pain was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 5107; 
38 C.F.R. § 3.303.  

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.303.  

5.  A respiratory condition with shortness of breath was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5107; 38 C.F.R. § 3.303.  

6.  Exposure to nerve gas is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1110, 5107; 
38 C.F.R. § 3.303.  

7.  Acne was incurred in service.  38 U.S.C.A. § 1110, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are unavailable.  

A letter from a private dermatologist, Harry Boatwright, 
M.D., dated in November 1974, states that he had treated the 
veteran for acne since November 1968.  

The summary of an October 1977 private hospitalization is of 
record, showing the veteran's treatment for an abdominal 
gunshot wound.  That summary does not note any abnormal 
clinical findings regarding any eye condition, chest pain, 
sinusitis, any respiratory disease, or acne.  

Private medical records, dated from June 1986 to March 1997, 
reflect complaints of burning pain in the veteran's stomach 
in December 1986 and March 1987, with a history of an ulcer; 
x-ray studies were indicative of gall bladder disease.  Other 
records dated in 1987 note dry skin and recurrent chest 
colds.  In March 1995, the veteran complained of shortness of 
breath; no pertinent abnormal clinical findings were 
reported.  The examiner indicated in May 1995 that the 
veteran had a head and chest cold.  

A June 1996 emergency room record indicates that the veteran 
had been struck in the head, sustaining a laceration to the 
left side of his scalp.  Of note, he denied any blurred 
vision.  

An outpatient report dated in June 1997 notes that there was 
facial acne and eczema.  The report of an upper 
gastrointestinal x-ray series in June 1997 states that there 
was occasional spontaneous mild gastroesophageal reflux.  

A personal hearing was conducted in August 2000 before a 
hearing officer at the RO.  An additional hearing was 
conducted before the undersigned Member of the Board at the 
RO in December 2000.  The veteran provided similar testimony 
at both hearings.  It should be noted that, after service, 
the veteran worked at a hospital, eventually becoming a 
licensed practical nurse.  He stated at his hearings that he 
recalled his eyes being "blurry and glassy" during service, 
but that he never sought treatment for it.  He indicated that 
he first sought treatment for his eyes in the early 1970s and 
that the physician diagnosed nearsightedness.  The veteran 
also described an allergy problem that caused his sinusitis.  
He stated that he was first evaluated for chest pain in the 
1970s.  He further reported that he had trouble breathing, 
particularly at night, although he admitted that his chest 
would tighten up whenever he would panic.  The veteran 
testified that his stomach would get "balled up in knots" 
during service, that there were things he couldn't eat, and 
that he would vomit a lot.  He linked his respiratory 
problems with his exposure to "nerve gas" during service on 
two occasions, causing his sinusitis and flu-like symptoms.  
The veteran also described skin problems during service, 
including developing hives after being required to shave.  In 
addition, he stated that he saw a dermatologist, 
Dr. Boatwright, for the problem for many years, beginning 
shortly after his separation from service and he prescribed 
an antibiotic.  At the December 2000 hearing, the veteran 
indicated that he attributed his chest pain, stomach pain, 
sinusitis, and respiratory disease to his exposure to nerve 
gas during service.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is also cognizant of the holding of the United 
States Court of Appeals for the Federal Circuit in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), to the effect that 
where, as here, a veteran's service medical records are 
unavailable, VA's duty to assist and the Board's duty to 
provide reasons for its findings and conclusions are 
heightened.  The court held that similarly, where the record 
does not adequately reveal the current state of a veteran's 
disability, fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Consequently, inherent in the duty to assist is a requirement 
for the Secretary to notify the claimant if VA is unable to 
obtain pertinent service medical records specifically 
requested by the veteran so that the claimant may know the 
basis for the denial of his or her claim; may independently 
attempt to obtain the service medical records; may submit 
alternative evidence; and/or timely appeal.

The record in this case shows that the veteran has been 
advised by VA as to the unavailability of his service medical 
records and as to what evidence would support his claim in 
two statements of the case, a letter from the RO informing 
him that his service medical records were unavailable, and at 
personal hearings in August 2000 and December 2000.  Some 
private treatment records have been obtained in conjunction 
with the veteran's claim, in addition to some VA records, but 
at his most recent hearing, the veteran indicated that most 
likely no other pertinent medical records were available that 
were not already of record.  Further, in light of the 
evidence that is of record, the Board finds that additional 
examination is not necessary for final adjudication of the 
veteran's claim.  

The Board also notes that the RO has attempted to obtain the 
veteran's service medical records on at least two occasions.  
The National Personnel Records Center indicated that the 
service medical records had been forwarded to the RO, but 
those records are apparently unavailable.  The Board finds 
that further attempts to obtain those records would be 
fruitless.  

Accordingly, the Board concludes that the provisions of the 
VCAA and Hayre have been substantially complied with.  A 
Remand for further development of the record or to notify the 
veteran further as to necessary evidence is not required.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Eye condition

The evidence that the veteran currently has an eye condition 
and that the eye condition is related to service consists 
solely of the veteran's statements and testimony.  There is 
no medical evidence that he had any eye condition during 
service or that he now has an eye condition.  

Moreover, the veteran testified that doctors had diagnosed 
nearsightedness.  Nearsightedness, without evidence to the 
contrary, is considered to be refractive error.  The 
provisions of 38 C.F.R. § 3.303 preclude service connection 
for refractive error.  

The Board is aware of the veteran's representative's citation 
to Ashley v. Brown, 6 Vet. App. 52 (1993), for the 
proposition that the Board must provide adequate reasons and 
bases for rejecting a veteran's sworn hearing testimony.  
However, the Board does not herein reject the veteran's 
testimony.  Rather, the Board simply finds that the veteran's 
testimony is not supported by any medical evidence 
demonstrating that he had a service connectable eye condition 
during service or that he currently has such a condition.  
While the veteran's testimony is certainly evidence that the 
Board must consider, that evidence, by itself, is 
insufficient to establish service connection.  

In the absence of competent, credible evidence that the 
veteran currently has an eye condition that had its origins 
in service, service connection must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Chest pain

Similarly, the medical evidence that is of record is 
completely negative for any complaints of chest pain.  The 
only evidence that the veteran has ever had chest pain 
consists solely of his own statements and testimony.  There 
is no corroborative medical evidence of any disability 
manifested by chest pain.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held, in Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), that pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  

Because there is no evidence in this case of any diagnosed or 
underlying condition causing the veteran's claimed chest 
pain, service connection must be denied.  The provisions of 
§ 5107(b) have been considered, but are not applicable.  

Stomach pain

The evidence shows that the veteran sustained an abdominal 
gunshot wound after service in 1977.  The medical evidence 
also notes the veteran's complaints of burning stomach pain 
in 1986 and 1987.  The medical records developed at that time 
reflect gall bladder disease and also indicate a history of 
an ulcer.  

Although the veteran testified that he first had stomach pain 
after service, he attributed his symptoms to his exposure to 
nerve gas during service.  He has also stated that doctors 
have agreed with his theory.  Nevertheless, there is no 
corroborative evidence that the veteran was indeed exposed to 
nerve gas during service, as he has claimed.  Also, there is 
no corroborative medical evidence of record showing that he 
developed any stomach or abdominal disorder after service due 
to any such exposure in service or that any gastrointestinal 
disorder that he has had since service is due in any way to 
service.  

The record indicates that the veteran is a licensed practical 
nurse.  Although the Board must accord his statements added 
weight, since he has some training and experience in medical 
matters, service connection cannot be granted solely on the 
basis of those statements.  Moreover, the record does not 
establish that the veteran has the requisite expertise in 
gastrointestinal disorders to provide a medical opinion as to 
a relationship between a stomach disorder and his claimed 
exposure to nerve gas or any other incident of service.  See 
Chase v. West, 13 Vet. App. 413 (2000).  

Therefore, the Board concludes that the evidence does not 
establish that the veteran currently has any gastrointestinal 
disorder manifested by stomach pain, that had its origins in 
service.  The Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but finds that they are not 
applicable, because the preponderance of the evidence is 
against the claim.  

Sinusitis 

Although the post-service medical records do document that 
the veteran had occasional head colds, they do not show a 
diagnosis of sinusitis.  Neither do any of the records show 
head cold symptoms until many years after service.  Moreover, 
none of the records relates any of the veteran's head cold 
symptoms to service.  

Again, the Board has considered the veteran's testimony is 
this regard, including his statements relating his symptoms 
to his claimed exposure to nerve gas.  But without some 
corroborative medical evidence that shows that he now has 
sinusitis and that attributes that disorder or his head cold 
symptoms occurring many years after service to some incident 
of service, the Board cannot find that service connection is 
established for sinusitis.  As the preponderance of the 
evidence is against this claim, the provisions of § 5107(b) 
are not applicable.  

Respiratory disease with shortness of breath

The post-service medical records do not reflect a diagnosis 
of any respiratory disease, although they do note his 
complaint of shortness of breath.  Further, the records do 
not indicate that any examiner has indicated that any 
respiratory symptoms that the veteran has are attributable to 
any incident of service, including his claimed exposure to 
nerve gas.  

The Board has considered the veteran's statements and 
testimony, as well as the provisions of § 5107(b).  But in 
the absence of any credible, competent evidence that he now 
has a respiratory disease due to service, the Board concludes 
that service connection for a respiratory disease with 
shortness of breath is not established.  

Exposure to nerve gas

Exposure to nerve gas is not, in itself, a disability for 
which service connection may be granted, although service 
connection might be established for a disability that 
resulted from such exposure.  Indeed, the veteran contends 
that several of his claimed disabilities resulted from such 
exposure.  Nevertheless, other than the veteran's bare 
statements and sworn hearing testimony, there is no 
corroborative evidence that he was in fact exposed to nerve 
gas during service.  

The law and the regulations state that service connection may 
be granted for a disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2000); see also Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Because exposure to nerve gas, 
even if demonstrated, is not a disability, service connection 
for such must be denied.  

Acne

The record shows that the veteran was treated for facial acne 
for several years beginning within one month after his 
separation from service.  There is also evidence in a June 
1997 outpatient record that he had facial acne at that time.  
As noted above, the service medical records are not 
available, although the veteran has indicated that he did not 
seek treatment for his acne during service.  

The veteran has testified that he had facial acne in service 
and that he has been troubled by it continuously since his 
separation from service.  The Board has considered the 
veteran's statements and testimony in light of 38 C.F.R. 
§ 3.303(b) and the Court's holding in Savage v. Gober, 10 
Vet. App. 488 (1997), as well as the fact that the Board has 
a heightened duty to assist the veteran and to explain its 
actions in this case because his service medical records are 
unavailable, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

Accordingly, affording him the benefit of the doubt pursuant 
to 38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
current facial acne had its origins in service.  Therefore, 
service connection for acne is established.  


ORDER

Service connection for an eye condition is denied.  

Service connection for chest pain is denied.  

Service connection for stomach pain is denied.  

Service connection for sinusitis is denied.  

Service connection for a respiratory condition with shortness 
of breath is denied.  

Service connection for exposure to nerve gas is denied.  

Service connection for acne is granted.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

